Case: 16-40472      Document: 00513927120         Page: 1    Date Filed: 03/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-40472
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         March 27, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JOSE PAREDES-RODRIGUEZ, also known as Victor Manuel Alonzo-Lopez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:15-CR-1069-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Paredes-
Rodriguez has moved for leave to withdraw and has filed an initial brief and a
supplemental brief in accordance with Anders v. California, 386 U.S. 738
(1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Paredes-
Rodriguez filed a response to counsel’s initial brief but declined to file a
response to the supplemental brief.            We have reviewed counsel’s briefs,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40472    Document: 00513927120     Page: 2   Date Filed: 03/27/2017


                                 No. 16-40472

Paredes-Rodriguez’s response, and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2